DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to application 16/456,685 filed on June 28, 2019 in which claims 27-46 are presented for examination.

Status of Claims

Claims 27-46 are allowed, of which claims 27 and 37 are is in independent form.  

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: 
Claims 27-46 are allowed.
The closest prior art of records, e.g., Mosher, JR. et al. (US 2002/0184239 A1) discloses system and method for replication of distributed databases that span multiple primary nodes; [Title]. This is similar to the Applicant’s invention because of system and method for determining consensus within a distributed database; [Title]. Mosher, JR discloses a distributed transaction and can participate in a distributed transaction. The backup nodes, after a primary node failure, undo all transactions whose state is unknown on the backup node and all committed transactions which, if kept, would lead to an inconsistent set of backup nodes; [Abstract] 
Whereas, the Applicant’s invention teaches establishing a primary node having a primary node role within the distributed database system and the primary node hosting a database, wherein the distributed database system provides one or more responses to 

Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of the independent claims stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        8/24/2021